     Case 3:20-cv-01958-H-AGS Document 83 Filed 09/09/21 PageID.816 Page 1 of 1



 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                            SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   ALLELE BIOTECHNOLOGY AND                                   Case No.: 20-cv-01958-H-AGS
     PHARMACEUTICALS, INC., a
 9
     California corporation,                                    ORDER SCHEDULING
10                                             Plaintiff,       TELEPHONIC HEARING ON THE
                                                                PARTIES’ DISCOVERY DISPUTES
11   v.
12   PFIZER, INC., a Delaware corporation;
13   BIONTECH SE, a German company;
     BIONTECH US, INC., a Delaware
14   corporation; and DOES 1-30,
15                                         Defendants.
16
17          On September 1 and 2, 2021, the parties filed six joint filings for the determination
18   of various discovery disputes.1 (Doc. Nos. 75, 76, 77, 78, 81, 82.) In light of this, the
19   Court schedules a telephonic hearing on the parties’ discovery disputes for Monday,
20   September 13, 2021 at 1:45 p.m. The Court will email counsel of record the necessary
21   dial-in information for the hearing.
22          IT IS SO ORDERED.
23   DATED: September 8, 2021
24                                                          MARILYN L. HUFF, District Judge
25                                                          UNITED STATES DISTRICT COURT
26
     1
              In the first joint filing, Plaintiff states that it objected to Defendants’ submission of six separate
27   joint filings to present these discovery disputes to the Court. (Doc. No. 75 at 2 n.1.) The Court notes that
28   there is nothing improper about this. Defendants have presented the Court with six distinct discovery
     disputes, so it is permissible to present those disputes to the Court via six separate joint filings.

                                                            1
                                                                                                 20-cv-01958-H-AGS
